Title: To George Washington from Joseph Reed, 13 February 1777
From: Reed, Joseph
To: Washington, George



Dear Sir
Philadelphia Feb. 13. 1777

I did myself the Pleasure of addressing you a few Days ago on a particular Occasion & then expected to have attended you in less than

a Week—but the Difficulty of procuring a proper Retreat for my Family & adjusting my Affairs will make it longer: But if in the Settlement of the Cartel or any other Occasion you think I can be of Service, I will obey the earliest Summons. We have not been successful in finding the Cartel settled last War which was expected to be met with in this Place.
I find there has been a Hessian Officer at This Place, who has been permitted to visit the Prisoners in their Quarters—I would suggest to your Excelly the Same Thing on our Part if there are any Prisoners yet remaining in New York—Since I have been in Town I have received the inclosed letter from Col. Miles—I shall take the first Oppy of writing him that I am sure every Step will be taken for his Relief that depends upon you. As they are now removed to Long Island I make no Doubt some Distinction will be shewn the Officers.
I flatter myself that I shall be favoured with a Line from your Excelly as soon as you know the Determination of Congress with Respect to myself. Should any other Appointment take Place I shall be happy to attend you in a private Capacity & especially while Jersey is the Seat of War, where my Knowledge of the Country & its Inhabitants may enable me to render more Service than Strangers of much superiour Abilities—The most certain Conveyance of a Letter to me will be under Cover to Col: Moylan, with whom I shall Leave my Directions in the Country.
Col. Griffin I am informed is somewhat disappointed that among the many Promotions he has been overlook’d. He wish’d to serve in the Horse. I am sure your Goodness will excuse my reminding your Excelly of Gentlemen of Merit who in the Multiplicity of your Engagements may escape your Memory—If there is any more Room I cannot but think his Zeal & Services last Summer will recommend him to your Favour.
In the short Absence of the Men of War from our Capes we have had several Arrivals with Salt & other West India Articles particularly Rum. A Ship deeply laden arrived from France a few Days ago & several others with Arms & military Stores are hourly expected. The Passengers by this Ship do not seem to promise an early Declaration of War between France & England but speak of it as a certain Event if there is not some very great Change of Circumstances in the mean Time.
The Affairs of this Province are in a very unhappy State—I very much fear that should the Enemy make an Impression they would receive more solid Assistance & Support from the Quaker & Proprietary Parties now united than they have yet had both from New York & New Jersey.

I have kept the Adj: Generals Commission in Compliance with what seemed to be your Excellys Wishes in order to sound Major Morris—I must beg that you would favour me by ordering the Matter so that I may resign the Commission before my Successor receives his: as even the Appearance of being suspended would give me some Mortification, & possibly gratify some whom I may have inadvertently tho unintentionally offended. I am with great Respect & Affection Dear Sir Your Obliged & most Obed. Hbble Servt

J. Reed

